            Case:20-02271-swd         Doc #:23-3 Filed: 08/13/2020       Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
IN RE:
         TIMOTHY MICHAEL LITTLE                       HONORABLE SCOTT W. DALES
                                                      CASE NO. 20-02271-SWD
                                                      CHAPTER 13
                  DEBTOR.
_________________________________/
DANIEL J. LEHMAN (P66126)
Attorney for Debtor
41000 Woodward, Suite 350
Bloomfield Hills, MI 48304
(248) 882-3906
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                  CERTIFICATE OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 13th day of August,
2020, a copy of the Motion for Relief from the Automatic Stay, Brief in Support, Notice and
Opportunity for Hearing and this Proof of Service was served upon:

         Daniel J. Lehman                             Barbara P. Foley
         Attorney at Law                              Trustee
         41000 Woodward, Suite 350                    P.O. Box 51109
         Bloomfield Hills, MI 48304                   Kalamazoo, MI 49005-1109

electronically pursuant to the court notice of service, and upon:

         Timothy Michael Little                       Office of the U.S. Trustee
         324 Union St.                                The Ledyard Bldg, 2nd Floor
         Plainwell, MI 49080                          125 Ottawa NW, Suite 202R
                                                      Grand Rapids, MI 49503
          Case:20-02271-swd       Doc #:23-3 Filed: 08/13/2020      Page 2 of 2




by placing the documents in an envelope, correctly addressed and placing same in the United
States Mail with postage prepaid.



                                         O’REILLY RANCILIO P.C.

                                         /s/ Craig S. Schoenherr, Sr.
                                         ________________________________
                                         CRAIG S. SCHOENHERR, SR. (P32245)
                                         Attorney for Creditor
                                         12900 Hall Road, Suite 350
                                         Sterling Heights, MI 48313-1151
                                         (586) 726-1000
                                         ecf@orlaw.com
